Third District Court of Appeal
                               State of Florida

                       Opinion filed February 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                       Nos. 3D19-2336 & 3D21-161
                       Lower Tribunal No. 08-67650
                           ________________


                          Simon Nemni, et al.,
                                 Appellants,

                                     vs.

                             Rafael Barrera,
                                  Appellee.


     Appeals from the Circuit Court for Miami-Dade County, Antonio Arzola,
Judge.

      Smoler & Associates, P.A., and Bruce J. Smoler (Hollywood), for
appellants.

      Barakat + Bossa PLLC, and Jocelyne A. Macelloni and Brian Barakat,
for appellee.


Before LOGUE, GORDO and LOBREE, JJ.

     PER CURIAM.

     Affirmed.